Opinion by
Oliver, P. J.
The only question in this case is whether the stones are cut, it being conceded that they are imitation precious stones and that they are not faceted. The record consists of the testimony of two witnesses, one for the plaintiff and one for the defendant, and several exhibits. Both witnesses seemed to agree as to the method of manufacture of these stones. However, at one point they disagree. It appears that in the course of pressing the merchandise in molds some of the molten glass laps over the edges of the mold, giving the stones irregular shapes and causing the edges to become roughened. To remove this roughness and to give it a smooth edge an additional finishing operation is necessary. Whether or not this finishing operation produces a “cut” stone is the point on which the witnesses disagree. Plaintiff’s witness testified that it is a cutting process, while defendant’s witness described it as a “reaming or trimming operation.” Plaintiff’s witness identified 6 stones consisting of imitation star sapphires, rubies, emeralds, and opals. The star, which is at the bottom of each stone, is produced in a mold, and not by any cutting operation. The articles are either round or oval in shape and each of the stones has a bevel on the edge, this bevel being the basis of the statement of plaintiff’s witness that the stones have been cut. He testified that this bevel is cut by a wheel, “by an abrasive wheel of some sort,” and that “it is produced in order to give the edges a smooth effect, * * * a smoothing operation to take off the burrs.” The defendant’s witness testified that the bevel on these stones is produced either by an emery wheel or some other type of wheel, a wood block, or piece of metal, depending on the type and the quality of the glass, and that this operation does not produce a cut stone. When asked what he understood to be a ‘/cut stone” he answered: *403'‘It is but for the purpose of getting a certain effect on the stone. It is for the purpose of enhancing its appearance; for the purpose of accomplishing a certain .effect.”
There was no attempt made to establish a commercial meaning of the term “cut,” different from the ordinary common meaning, and the court therefore was compelled to resort to the dictionaries and encyclopedia. Prom a consideration of these authorities and the testimony the court was of the opinion that the purpose •of the bevelling operation is merely to finish off the stones and remove the burrs resulting from the molding process. The protests were therefore overruled and the action of the collector affirmed.